Citation Nr: 0713461	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  02-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for right wrist fusion, status post luno-triquetral ligament 
tear, with limited and painful motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1999.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2004.  This matter was 
originally on appeal from an April 2002  rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which continued a 20 percent 
disability rating for evaluation of right wrist fusion, 
status post luno-triquetral ligament tear, with limited and 
painful motion.  The Board notes that an August 2006 rating 
decision by the RO via the Appeals Management Center in 
Cleveland, Ohio, increased the veteran's disability rating 
from 20 percent disabling to 30 percent disabling for right 
wrist fusion, status post luno-triquetral ligament tear, with 
limited and painful motion, effective January 14, 2002.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (After the veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  The Board notes that 
the claim was also Remanded to the RO in September 2003 for a 
travel Board hearing. 

A travel Board hearing was held before the undersigned 
Veterans Law Judge in November 2003 in Boston, Massachusetts.

In the Statement of Representative In Appeals Case dated July 
2003, the veteran's representative argued that the veteran 
had filed a notice of disagreement (NOD) received by the RO 
in May 1999 to the RO's February 1999 decision which granted 
service connection for right wrist fusion, status post luno-
triquetral ligament tear, with limited and painful motion.  
The Board agrees.  In a May 1999 statement, the veteran 
indicated "Request that my disability rating for my right 
wrist be increased from 20% to 50%," and he then proceeded 
to discuss medical evidence and the VA's summary of evidence.  
This statement can reasonably be construed as a disagreement 
with the rating decision issued just a few months earlier.  
Consequently, the Board notes that the veteran is actually 
appealing the initial assignment of disability ratings.  As 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).   The practical effect of this finding is that the 
increase granted below is retroactive to the day following 
his discharge from service - February 24, 1999.

In light of the grant of benefits pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5125 (2006), the issue of entitlement 
to special monthly compensation based on loss of use of the 
right hand, is referred to the RO for initial action.


FINDINGS OF FACT

1.  The veteran's right hand and wrist disorder was 
principally manifested by pain, decreased sensation, and the 
inability to grasp things; the veteran's wrist is in 90 
degrees pronation due to having a plate in it.

2.  The medical evidence indicates that he has no functional 
use of the (dominant) right hand due to pain and limitation 
of motion.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for the assignment of a 70 percent rating, but no 
higher, for his service-connected loss of use of the right 
dominant hand, as a result of right wrist fusion, have been 
met as of February 24, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic 
Code 5125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Pursuant to the August 2004 Remand, in February 16, 2005, the 
veteran underwent a VA orthopedic and neurological 
examination in order to determine the severity of his 
service-connected right wrist disability.  In addition, in 
accordance with the Remand directives, the RO obtained the 
veteran's VA medical records from the North Hampton VA 
Medical Center subsequent to 2001.  Because the RO obtained a 
competent medical opinion on all issues and provided the 
veteran all notification action required by the Veterans 
Claims Assistance Act of 2000, the Board finds that there has 
been substantial compliance with the Board's August 2004 
Remand.  See Dyment v. West, 13 Vet. App. 141 (1999). 

I. Disability evaluations generally

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2006); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

This appeal is from the initial rating assigned to the 
veteran's right hand and wrist disability upon awarding 
service connection.  Accordingly, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson, 12 Vet. App. at 119.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).

II. Right wrist

The veteran's service-connected right wrist disability is 
currently rated as 30 percent disabling under Diagnostic Code 
5214, the diagnostic code that evaluates ankylosis of the 
wrist.  Prior to the August 2006 RO decision, the veteran's 
right wrist was evaluated as 20 percent disabling under 
Diagnostic Code 5213 which addresses impairment of supination 
and pronation of the wrist.  

Diagnostic Code 5213 provides that impairment of supination 
and pronation for the major extremity are rated under DC 
5213.  Limitation of pronation where motion is lost beyond 
middle of the arc warrants a 30 percent rating.  When motion 
is lost beyond last quarter of arc, the hand does not 
approach full pronation, a 20 percent rating is warranted.  
Limitation of supination to 30 degrees or less warrants a 10 
percent rating.  See 38 C.F.R. § 4.71a, DC 5213.  

Under Diagnostic Code 5214, a 50 percent rating is assigned 
for ankylosis of the major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.  A 40 percent rating is assigned for 
ankylosis of the major wrist when there is ankylosis in any 
other position except favorable.  A 30 percent rating is 
assigned for ankylosis of the major wrist that is favorable 
in 20 degrees to 30 degrees dorsiflexion.  Extremely 
unfavorable ankylosis will be rated as loss of use of the 
hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.

The May 2002 notice of disagreement (NOD) indicates that the 
veteran argues that he is entitled to separate individual 
ratings pursuant to Diagnostic Codes 5213 and 5214.  The 
veteran asserted: 

It is clear that I have supination and 
pronation, impairment of the right wrist.  
The rating of 20 percent under VA Code 
5213 is correct.  What is also clear is 
that I also have right wrist, ankylosis 
under VA Code 5214.  In fact, this is one 
of the reasons I was medically retired 
from the U.S. Army.

The medical evidence in this case is as follows.  

The December 1998 VA examination report indicates that the 
veteran underwent four operations for his service-connected 
disability.  The examiner reported that he eventually had a 
titanium plate and eight screws with a right wrist effusion.  
The veteran reported that there is increased pain with the 
cold.  He reported that he feels the sharp stabbing when he 
moves.  He said that the pain radiates from his wrist to his 
elbow.  He reported that he cannot feel his pinky finger, 
ring finger or middle finger.  He said that at times that if 
he lifts over five pounds, his plate will shift to where he 
has to adjust it back manually, and he hears an audible 
click.  The examiner noted that the veteran was unable to use 
his right hand:

He is very confused about not being able 
to use his right hand.  He, within the 
last month, is able to sign his name, 
write a quarter page of paper in cursive.  
His goal is to write 1/2 page within six 
months.  He states that his plate is 
always painful.  Medications are no help.  
The only relief of severe pain is with no 
use, and no use of the fingers, and he 
keeps it warm.  

Upon examination, the examiner who conducted the December 
1998 VA examination found that there was no range of motion 
in the right hand.  X-rays of the right wrist indicate that 
there has been a surgical arthrodesis of the carpal bones and 
the carpal-third metacarrgical screws.  Specifically, the x-
rays indicated that there is a metallic plate and eight screw 
fixation devices.  The examiner diagnosed the veteran as 
having right wrist fusion severe impairment. 

The January 1999 VA consultation report indicates that the 
veteran was experiencing pain as a result of wrist fusion 
radiating from the little finger to the index finger and 
minimal pain radiating along the ulnar side of the right arm 
from the elbow to the hand.  The veteran reported problems 
tying shoes, buttoning shirts, any tasks that require the 
bilateral extremities.  The veteran also reported that he 
performs most activities with the left hand but writes using 
the right hand with some adaptations.  The examiner noted 
that the veteran's grip strength was 7 lbs. with pain.  Range 
of motion testing indicates that forearm supination was to 0 
degrees, forearm pronation was to 44 degrees, wrist flexion 
was to 10 degrees, wrist extension, ulnar deviation, and 
radial deviation were to 0 degrees.   

The veteran was sent for an evaluation of his disability by 
VA examination in March 2002.  At the examination the veteran 
reported that he was hurt sliding feet first into a base in a 
softball game during a unit picnic in May 1994.  A subsequent 
bone scan indicated ligament disruption in addition to 
fractures.  The veteran reported he had 6 surgeries, 2 
percutaneous with K wires, and the last 4 were fusions.  The 
veteran also reported that he has had chronic hip pain from 
osteoma at the donor site.  The examiner noted that the 
veteran's last surgery was in 1998.  Since 2000, the veteran 
explained that he has found rare relief from pressing on the 
medial aspect of his wrist.  According to the examiner, the 
veteran reported that he is able to brush his teeth and tie 
his shoes.  The examiner noted that the veteran occasionally 
takes Tylenol or naproxen, uses aspercreme and takes daily 
"MS contin" for pain.  The veteran uses a wrist brace with 
heating pads built in.  

Upon examination, the examiner who conducted the March 2002 
VA examination noted a linear scar over dorsum of the right 
wrist with scars from pins over the medial wrist.  The 
examiner noted that sensation is decreased over the dorsum of 
the wrist (scar from many surgeries) and middle, ring, and 
little fingers of the right hand due to pain.  The examiner 
found that strength in the left hand was 130 pounds and 18 
pounds in the right hand.  The examiner noted that the 
veteran can only grip with the thumb, index and a little with 
the middle fingers of the right hand due to pain.  Range of 
motion of the wrist was to 0 degrees for flexion and 
extension, to 0 degrees for radial/ulnar deviation, and to 30 
degrees with pain for pronation/supination.  The examiner 
concluded that the right wrist was exquisitely tender all 
around.  The fingers are nontender but cause major wrist pain 
when the middle, ring, and little fingers are flexed, 
actively or passively.  The examiner found that x-rays taken 
in conjunction with the March 2002 examination indicate that 
no change had occurred since x-rays were taken in November 
1999.  The November 1999 study indicated status post previous 
surgical fixation of the right hand and wrist with associated 
degenerative osteoarthritis.          

The February 2005 VA examination report indicates that the 
veteran reported that  if he does any kind of motion with the 
thumb and 1st finger, his wrist below the thumb swells and 
that he experiences stabbing pain in the wrist and forearm.  
The veteran reported that he has talked to his doctor about 
getting a prosthetic because he said that he believes that he 
may benefit from one because he can't move his wrist.  He 
explained that he can't shovel his driveway or do anything 
that vibrates.  He reported that he can't grasp anything with 
his right hand.

Upon examination, the examiner who conducted the February 
2005 VA examination found that the veteran's wrist exists in 
90 degrees pronation due to having a plate in it.  He can 
actively pronate his arm 10 more degrees clockwise to 100 
degrees.  He cannot supinate his forearm, clockwise to zero 
degrees at all.  The examiner also reported that he cannot 
distinguish between sharpness or dullness in the median-
palmer distribution of the right hand, in the radial-dorsal 
distribution of the right hand, and in the C5-C6 dorsal 
distribution of the right forearm.  However, the examiner did 
indicate that the patient has moderate sensation of the right 
forearm, wrist, and hand.  The examiner reported that the 
veteran could grip his hand with mild to moderate strength.  
The examiner noted that the veteran did not try to do any 
right elbow motion against resistance because he said that he 
could not do it because of pain.  Neurological testing 
indicated that all DTRs (C4-C7 biceps, triceps, L4 knee 
reflexes, and S1 ankle reflexes) were intact 2/2.  

The February 2005 examination report indicates that the 
examiner concluded that the veteran's wrist disorder 
decreases the patient's quality of life because he cannot 
lift with the right extremity.  He cannot do ADL's like 
brushing his teeth, or putting his clothes [on] with that 
arm.  He cannot drive or write his own name because he was 
right hand dominant and has not learned to compensate for the 
functional deficit with his left hand.  He cannot do house or 
yard work due to the problem.  The examiner noted that the 
veteran was interested in a prosthetic device for the right 
extremity and that he may be a candidate for a prosthesis.    

X-rays performed in conjunction with the February 2005 VA 
examination indicate that the veteran has mild hypertrophic 
osteoarthritis of the proximal and distal phalange joints of 
the right hand.  The examiner who interpreted the February 
2005 x-ray report indicated that osteoarthritis may be a 
direct contributor to his hand pain and decreased grip 
strength.

A VA outpatient consultation report dated March 14, 2005, 
indicates that there is decreased range of motion of the 
dorsum of the right hand, the middle finger has decreased 
sensation, and his grip is milder and weaker.  Pronation and 
supination were also limited.  On the right side, there was 
no skin damage or bruising, except that he has had difficulty 
with the dorsum of the wrist.  Range of motion of the wrist 
was 0 percent, and pronation and supination were only to 25 
degrees.  The examiner noted that the veteran is able to 
extend his fingers but short of extension completely.  
Abduction is possible but also decreased 50 percent, and 
sensation is weaker in the index, middle finger, and ring 
finger.  He also cannot use the elbow properly at this stage.  
The veteran reported that physical therapy has not been 
helpful.  
     
A VA outpatient treatment note dated March 22, 2005, 
indicates that the veteran underwent neurological testing of 
the right wrist.  The examiner concluded that there may be 
ulnar nerve impairment at the wrist as there is decreased 
ulnar sensation in the fingers and palm and decreased 
interossei strength but doubts any intervention would help at 
this time.  Wrist extension is prevented by fusion and grip 
is weak which may be partly due to this and partly due to 
pain with attempts at finger flexion.  APB strength cannot be 
assessed due to pain with this.    

A May 2005 VA outpatient consultation report indicates that 
the veteran's overall symptoms were much better.  At the 
examination, the veteran told the examiner that he did not 
have pain or major problems to report.  He noted that he 
cannot use his right upper extremity which is his dominant 
hand.  The examiner also noted that the veteran has a healed 
surgical scar which is noticeable.     


After reviewing the medical evidence of record and 
considering all reasonable doubt in favor of the veteran, the 
Board finds that a 70 percent rating is warranted for loss of 
use of the right hand pursuant to Diagnostic Code 5125.  38 
C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5125 (2006).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.

The Board finds the testimony of the veteran both persuasive 
and credible that he has essentially lost all use of his 
right hand.  At the November 2003 hearing the veteran 
reported that he experiences pain on account of his service 
connected disability.  The veteran reported he has a tender 
and painful scar on the wrist.  He reported that the scar is 
12 inches long, tender and painful.  He also reported that 
the eight screws in his wrist get very painful especially in 
the wintertime.  According to the veteran, he has constant 
pain in the wrist due to manipulation of the hand.  The 
veteran explained: "If I overdo anything with - I mainly 
when I use my hand, I use my thumb and this forefinger here 
and if I over do it just be ounces we're talking it's very 
painful, very painful." 

The medical evidence of record also indicates that the 
veteran has essentially lost the use of his right hand.        

The examiner who conducted the December 1998 VA examination 
found that there was no range of motion in the right hand.  
The January 1999 VA examination indicates that the veteran 
reported problems tying shoes, buttoning shirts, and with any 
tasks that require the bilateral extremities.  The examiner 
who conducted the January 1999 examination noted that the 
veteran reported that he performs most activities with the 
left hand but writes using the right hand with some 
adaptations.  The examiner also noted that the veteran's grip 
strength was 7 pounds with pain.  Range of motion testing 
indicates that forearm supination was to 0 degrees, forearm 
pronation was to 44 degrees, wrist flexion was to 10 degrees, 
wrist extension, ulnar deviation, and radial deviation were 
to 0 degrees.   

The March 2002 VA examination found that strength in the left 
hand was 130 pounds and 18 pounds in the right hand.  The 
examiner noted that the veteran can only grip with the thumb, 
index and a little with the middle fingers of the right hand 
due to pain.  The examiner concluded that the right wrist was 
exquisitely tender all around.  

The February 2005 VA examination report indicates that the 
veteran reported that if he does any kind of motion with the 
thumb and 1st finger, his wrist below the thumb swells and he 
gets stabbing pain in the wrist and forearm.  The veteran 
reported that he has talked to his doctor about getting a 
prosthetic because he said that he believes that he may 
benefit from one because he can't move his wrist.  He 
explained that he can't shovel his driveway or do anything 
that vibrates.  He reported that he cannot grip anything with 
his right hand.

The examiner who conducted the February 2005 examination 
opined on the functional limitations caused by his wrist 
disorder:

This problem decreases the patient's 
quality of life because he cannot lift 
with the right extremity.  He cannot do 
ADL's like brushing his teeth, putting 
his clothes [on] with that arm.  He 
cannot drive or write his own name 
because he was right hand dominate and 
has not learned to compensate for the 
functional deficit with his left hand.  
He cannot do house or yard work due to 
the problem.  His wife, daughter, and 
father-in-law have to help him to do the 
above activities.  He is interested in a 
prosthetic devise for the right 
extremity.  He may be a candidate for 
prosthesis.

The March 22, 2005, VA outpatient treatment note dated 
indicates that after neurological testing of the right wrist 
that the examiner concluded that there may be ulnar nerve 
impairment at the wrist as there is decreased ulnar sensation 
in the fingers and palm and decreased interossei strength but 
doubts that any intervention would help at this time.  The 
May 2005 VA outpatient consultation report indicates that the 
veteran cannot use his right upper extremity which is his 
dominant hand.  

In light of the overwhelming medical evidence that indicates 
that the veteran has no functional use of the (dominant) 
right hand due to pain and limitation of motion, the Board 
finds that a 70 percent rating is warranted pursuant to 
Diagnostic Code 5125.  38 C.F.R. §§ 4.3, 4.71a, Diagnostic 
Code 5125 (2006).  The medical evidence of record clearly 
indicates that the veteran's limitation of motion and pain 
almost makes his right hand and wrist functionally useless.  
While the record indicates that at one point the veteran 
could do some writing with his right hand, the most recent 
evidence appears to indicate that his ability to write would 
be severely limited due to pain.

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent schedular rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5125.  This is, in fact, the highest rating 
that can be assigned for a wrist disorder by law.  The 
"amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2006).  Amputation of the major 
forearm below insertion of pronator teres (in other words, in 
the lower part of the forearm closer to the wrist, as would 
be applicable here), warrants a 70 percent rating. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5124.  This is the same rating 
applicable to loss of use of the major hand.  The fact that 
the veteran may have several distinct symptoms due to the 
wrist disorder - loss of motion, scarring, neurological 
impairment, etc. - is moot because he cannot be assigned 
separate ratings that would total more than the 70 percent 
rating being granted herein.  

It is for this reason, as well, that when the RO effectuates 
the grant of the 70 percent rating for loss of use - this 
will replace the separate ratings now in effect for 
limitation of motion and for muscle impairment with a single 
rating.  To emphasize, all ratings for a single extremity can 
total no more than the rating for amputation, which, in this 
case, means no more than the 70 percent now assigned for loss 
of use.

Incidentally, the grant of the 70 percent rating herein for 
loss of use of the right hand does result in a higher rating 
overall for the residuals of the right wrist fusion.  The two 
disability ratings now in effect - 30 percent for right wrist 
fusion, status post luno-triquetral ligament tear, with 
limited and painful motion, and 40 percent for reduced grip 
strength with limited and painful motion of fingers, right 
hand - combine to a 60 percent disability rating under 
38 C.F.R. § 4.25.  

III. Veterans Claims Assistance Act
  
With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated August 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in June 2006 and August 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The August 2004 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The August 2004 letter informed the veteran that "the 
evidence must show that [his] service-connected condition has 
gotten worse."  The Board concludes that this notice was 
sufficient to discharge VA's duty to notify under the VCAA.  
Cf. Overton v. Nicholson, 20 Vet. App. 427 (2006) (where the 
notice of the need for evidence showing an increased 
disability without providing the applicable ratings 
provisions was sufficient for VCAA notice requirements).

The veteran was similarly not provided notice of the 
requirements to establish effective dates.  The Board 
concludes that there is no harm in failing to provide such 
notice, as the Agency of Original Jurisdiction will 
effectuate this Board's grant in a rating decision, and the 
veteran will have the opportunity to contest the effective 
date at that time.  
   
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical treatment records have been obtained, to the extent 
requested and available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded VA examinations in March 2002, 
February 2005, and March 2005.  38 C.F.R. § 3.159(c)(4).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
These examinations provide thorough and adequate information 
upon which to base a decision and are supported by VA 
outpatient treatment records.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Entitlement to a 70 percent disability rating for loss of use 
of the right hand is granted as of February 24, 1999, subject 
to the applicable law governing the award of monetary 
benefits, and this single rating replaces the separate 
ratings currently in effect for wrist fusion, status post 
luno-triquetral ligament tear, with limited and painful 
motion, and for reduced grip strength with limited and 
painful motion of fingers, right hand.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


